Ekwall, Judge:
These two cases have been consolidated. They involve importations of flavoring extract upon which customs duties were assessed under the provisions of paragraph 24 of the Tariff Act of 1930 and also internal revenue tax under authority of section 2800 (a) (1) of the Internal Revenue Code, as amended by the Revenue Act of 1943. Plaintiffs claim that the internal revenue tax was improperly applied.
When the cases were called for hearing at the port of Los Angeles, Calif., Government counsel moved to dismiss on the ground that the duties and charges had not been paid. (Section 515, Tariff Act of 1930 (19 U. S. C. §1515).) The motion was denied by the court, upon the ground that said section 515 is limited to cases of merchandise entered for consumption and that the statute contains no provision requiring that duties and charges must be paid as a condition precedent to filing protests in cases of warehouse entries.
Thereafter, the cases were continued from time to time and have now been submitted by counsel for the plaintiffs upon a statement in open court that he was unable to obtain any evidence and did not expect to be able to obtain any. The cases were, therefore, dismissed for lack of prosecution. Judgment will be rendered accordingly.